DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed August 2, 2022 wherein claims 3 and 11 were amended.  Claim 2 has been canceled.
The previous Section 112 rejection of claim 11 is withdrawn as moot.  However, please see the new Section 112 rejection of amended claim 3 below.  
Claims 1 and 3-20 are pending with claims 12-19 withdrawn pursuant to the restriction requirement.  Claims 1, 3-11 and 20 have been examined as set forth below.  
  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “forming” has been removed from the claim, so the claim preamble now recites “the method of claim 1 wherein the laminate sheet comprises . . . .”  However, the claim body recites method steps, rendering the claim unclear.  It is suggested the preamble be amended to recite:  “the method of claim 1 wherein the laminate sheet is formed by a method comprising.”     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Ridenour et al., US 10,583,683 (hereafter Ridenour).
Ridenour teaches a method of forming a plurality of information carrying cards (Abstract teaching a multi-layered materials sheet that is separated into a number of payment cards having an embedded metal layer).
The method of Ridenour includes receiving a laminate sheet comprising a plurality of information carrying cards formed integrally therein, Fig. 10 illustrating a top view of the materials sheet 400 of Ridenour that further includes a plurality of payment cards formed integrally therein to be produced during singulation (col. 2, lines 18-20). Fig. 2 and col. 3, lines 26-65  sets forth process steps for making payment cards (cards 100 made of a plurality of layers 116, see Fig. 1), including collation, lamination, registration and singulation, col. 3, lines 26-49 describing making approximately 20-30 individual payment cards on a sheet by lamination and col. 3, lines 50-65 teaches a registration step wherein the materials sheet 400 holding the uncut cards is processed by an automated cutting machine, necessarily and thus inherently requiring a step of “receiving” the sheet 400 into the cutting machine.  Col. 5, line 56 to col. 6, line 51 further discusses receiving of the sheet 400 by a milling system (i.e., cutting machine) that includes registration machine 518, the sheet 400 also necessarily being initially “received” by such registration machine.
Regarding the step of imaging the laminate sheet using a first imaging modality to identify a location of each of the plurality of information carrying cards within the laminate sheet,  Ridenour at col. 5, lines 56 to col. 6, line 8 teaches “one or more” visual monitors 502 to identify and orient the sheet 400 including determining sheet overall dimensions, position and orientation within a cutting area, or other characteristics to uniquely identify the sheet 400 or one or more areas of the sheet 400.  Also, at col. 8, lines 34-46, Ridenour teaches its monitors are not limited to visual monitors and such non-visual monitors may be used to identify “a sheet, a position or location on a sheet, or another sheet characteristic,” thus teaching the claim 1 requirement of identifying a location of each of the plurality of information carrying cards within the laminate sheet by imaging the sheet using a first imaging modality.   
Regarding the step of imaging the laminate sheet using a second imaging modality to image at least one graphic formed on a surface of the laminate sheet, see the discussion in the above-paragraph of Ridenour teaching visual monitors (i.e., a second imaging modality) to determine a position and orientation within a cutting area.   Ridenour further teaches the visual monitors 502 identify one or more areas of the sheet 400 using reference indicators 402  that may include a serial number, barcode, QE code (i.e., graphics formed on the surface of the sheet 400) or other unique identifier or one or more types of visual markers (col. 6, lines 8-37).   
Regarding the step of determining the position of the at least one graphic with respect to at least one of the plurality of information carrying cards within the laminate sheet, see discussion in the above paragraph that the graphics are imaged for determining a position and orientation within a cutting area, necessarily determining such position in relation to the plurality of cards to be cut since that is the cutting area.
Regarding the step of generating information corresponding to the location of each of the plurality of information carrying cards, see col. 6, lines 19-30 and col. 8, lines 34-46, discussing the configuration of the registration machine based upon the characteristics and other information determined from visual and non-visual monitors and using such information to reposition the sheet 400 and hold it in place during cutting, thus inherently teaching both the generation of information and orientation of the sheet 400 corresponding to the information from the monitors corresponding to the location of each of the cards Also, see Ridenour disclosure at col.5, lines 56-67 teaching the milling head of the registration machine may be automatically operated based upon both pre-configured instructions and in response to feed-back from one or more visual monitors 502.  
Regarding the step of separating the plurality of information carrying cards from the laminate sheet using the information corresponding to the location of each of the plurality of information carrying cards, wherein the generating and separating is performed only when the position of the at least one graphic with respect to the at least one of the plurality of information carrying cards is within a predetermined range, Ridenour teaches a method wherein alignment holes 404 are made in the sheet 400 by the registration machine in response to the information and instructions provided by the monitors (col. 6, lines 30-51).  Then, with reference to Fig.6, separating of the cards from the sheet is performed by singulation machine 522 using pins that precisely and accurately align the sheet 400 on a cutting area at the alignment holes (col. 6, line 52 to col. 7, line 18).  Thus, such separating is not performed until after generating information using feedback from monitors 502 and position of the visual markers (including graphics as discussed above) is within a predetermined range (based on pre-configured instructions and in response to feed-back from the visual monitors 502) is precisely designated by making holes in the registration machine that are then used in the singulation machine to cut the sheet into cards.
Ridenour does not explicitly teach an example wherein both a non-visual (first imaging modality) and a visual (second imaging modality) are used in a single method of Ridenour.  Ridenour at col. 8, lines 34-46 identifies non-visual monitors as “other ways” to identify a sheet or sheet location.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the process of Ridenour to use both visual and non-visual imaging modalities in a single method as a predictable, suitable alternative process.  Ridenour also explicitly states that its various teachings may be combined (col. 8, lines 47-58).  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the claim 20 recitation that the generating step includes generating material information for at least a first material of the laminate sheet and wherein a singulation instrument is selected based on the material information for at least the first material of the laminate sheet, see Ridenour at col. 5, line 56 to col. 6, line 51, and in particular col. 6, lines 19-30 that further teaches identifying “other characteristics” of the materials sheet 400 including types of materials of the sheet and using such information  in the selection of an appropriate cutting bit based upon such types of materials.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In view of Applicant’s arguments filed August 2, 2022, the rejection of claim 1 over the teachings of Konica is withdrawn.  However, the examiner notes that not all of Applicant’s arguments are deemed persuasive.  The examiner disagrees with Applicant’s argument that Konica does not disclose imaging a sheet using a first imaging modality  “to identify a location of each of the plurality of information carrying cards within the laminate sheet.”   The argument that the detection of an IC module within a card does not inherently disclose the position of the card itself within a laminate sheet, such as the size or shape of the card, may be true, but claim 1 does not recite locating an outer perimeter of  a card, for example.  Applicant’s argument is not commensurate with the claim.   Claim 1 only requires the first imaging modality to identify “a location” of each card, a limitation which is taught by Konica. The examiner also disagrees with Applicant’s position that Konica does not teach “determining a position of the at least one graphic with respect to at least one of the plurality of information carrying cards within the laminate sheet.”  Applicant’s argument fails to address the portion of Konica relied upon in the previous rejection (page 10 and Fig. 3b), wherein symbols, i.e., graphics according to Konica may be in the form of a pattern on a top layer of the laminate that outline each of the cards. Thus, such graphics are made “with respect to” an actual, individual card.  
However, the examiner finds persuasive Applicant’s argument that Konica only uses its graphic for sheet alignment.  This is in contrast to claim 1, that requires the step of separating the plurality of cards from the laminate sheet “only when the position of the at least one graphic with respect to the at least one of the plurality of information carrying cards is within a predetermined range.”  This method step is not taught or suggested by Konica that teaches, for example, the punching unit of Konica being halted when there is a row in which the position of an IC module is determined to be abnormal, such position being located by the first imaging modality that identifies a location of each of the cards, not by the second imaging modality that images the graphic.  Thus Konica does not teach or suggest the final wherein clause recited in the last paragraph of claim 1.  All the limitations of claim 1 have not been found in Konica either alone or in an obviously combinable way with the other prior art of record.

Response to Arguments
Applicant's arguments in the Remarks of August 2, 2022 with respect to the rejection of claim 20 over Ridenour have been considered but are unpersuasive.
As discussed previously, under 35 USC 119(e), claims are entitled to the benefit of the filing date of a provisional application if such application supports the claims in the manner required by 35 USC 112(a).  MPEP 2163.03 (III).  To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. MPEP 2163 (II)(3)(b).  
Also, as set forth in the previous office action the ‘863 application explicitly teaches selecting singulation tools for separating cards from a laminate sheet based on processing steps or stages, including initial removal, fine removal and finishing (para [0080]).  However, para [0080] merely provides a list of possible cutting tools “that may be selectively applied to the laminate during card removal,” but is silent as to cutting different types of materials with those tools.  Thus, there is no express, implicit or inherent support in para [0080] of the ‘863 application for the claim 20 limitation of selecting a singulation instrument for the laminate sheet that must be “based on the material information for at least the first material of the laminate sheet.”  
Regarding page 12 of Applicant’s Remarks, Applicant’s argument appears to be that one skilled in the art reading the ‘863 provisional would inherently know that the cutting tool must be chosen based upon the metal core material.  
First, Applicant’s argument is not commensurate with claim 20 because the claim only recites a “first’ material.  
Secondly, claim 20 specifically requires a laminate sheet having a plurality of information carrying cards formed integrally therein wherein the singulation instrument is selected “based on the material information for at least the first material of the laminate sheet,”  such first material information being generated in a previous method step that also includes generating information corresponding to the location of each of the plurality of information carrying cards. The fact that the ‘863 provisional teaches a metal core does not provide inherent support for the recitation in claim 20 that is directed to cutting a laminate sheet wherein the type of material changes with respect to sheet thickness, length and width.
Thirdly, the fact that the ‘863 provisional teaches a variety of possible cutting tools without explicitly linking such tools to a particular material, indicates a lack of support for finding the claim limitation inherent.  As set forth above, it indicates only that a variety of tools may be used at different stages of removal and finishing of the multi-layer laminate.
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746